PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/230,368
Filing Date: 21 Dec 2018
Appellant(s): Alfieri et al.



__________________
Guy Cumberbatch
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/5/2020.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/10/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 10-14, and 19-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Angell (US Pat. No. 4,042,979) in view of Rhee et al. (US Pat. No. 6,019,739; hereinafter Rhee).
Angell teaches the following regarding claim 1: a set of prosthetic annuloplasty rings configured to attach to and remodel a mitral valve annulus, each ring comprising: a generally oval shaped inner body (14) (Figs. 1-4) made of a material configured to remodel the mitral valve annulus (col. 3, lines 1-46), the inner body surrounded by an outer suture-permeable sheath (13) that permits the ring body to be attached to the mitral valve annulus (col. 3, lines 21-46), wherein the inner body includes a posterior section (back section of element 10) contiguous with an anterior section (front section of element 10) together forming a continuous periphery oriented about a flow axis (through the central portion of the ring) (Fig. 3; col. 3, lines 21-46), wherein the flow axis defines an upward direction and a downward direction (Figs. 1-4), the downward direction corresponding to the direction of blood flow through the mitral valve annulus from the left atrium to the left ventricle (col. 3, lines 21-46), and wherein in atrial plan view as seen along the flow axis the ring has a major axis perpendicular to a minor axis (please see annotated Figure A, below), wherein a maximum dimension lies along the major axis and a minimum dimension lies along the minor axis (Figure A).

    PNG
    media_image2.png
    288
    317
    media_image2.png
    Greyscale

Figure A.

While Angell teaches that its device may be provided with larger sized dimensions to suit a patient’s particular anatomy (col. 3, lines 47-col. 4, lines 5), it does not explicitly recite that it comprises a set of rings with increasing sizes.  Rhee teaches a plurality of annuloplasty rings having various sizes and accompanying ring sizers that provide information regarding the rings’ sizes (col. 3, lines 43-60; col. 6, lines 62-col. 7, lines 20), in order to provide the surgeon with a variety of annuloplasty ring sizes that may be selected from to ensure that the ring will properly fit the patient to repair a defective valve of the heart.  The ratio of the dimensions of the rings and their corresponding sizers changes between at least two pairs of rings of adjacent labeled ring sizes (col. 6, lines 62-col. 7, lines 20).  The labeled ring sizes include labeled ring sizes from 24 mm to 36 mm in 2 mm increments, and the ratio changes or increases between at least two pairs of rings of adjacent labeled ring sizes (col. 6, lines 62-col. 7, lines 20).  It would have been obvious to one having ordinary skill in the art to modify the invention of Angell, to provide a plurality of annuloplasty rings having a variety of sizes, as taught by Rhee, for the purpose of providing the surgeon with a variety of annuloplasty ring sizes in order to ensure that the ring will properly fit the patient to repair a defective valve of the heart.
In addition, the optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for one of ordinary skill to determine the optimal annuloplasty ring sizes and dimensions needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the claimed annuloplasty ring sizes and dimensions, would have been obvious at the time of applicant's invention in view of the teachings of Carpentier and Rhee. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426.
Please also note that claim recitations defining how and where the applicant's invention is used are considered to be intended use limitations.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.   A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Angell teaches the following regarding claim 10: a set of prosthetic annuloplasty rings configured to attach to and remodel a mitral valve annulus, each ring comprising: a generally oval shaped inner body (14) including a posterior section (back section) contiguous with an anterior section (front section) together forming a continuous periphery oriented about a flow axis (extending through the central portion of element 19) (Fig. 3), wherein the flow axis defines an upward direction and a downward direction (Figs. 1-4), the downward direction corresponding to the direction of blood flow through the mitral valve annulus from the left atrium to the left ventricle (col. 3, lines 21-46), and wherein in atrial plan view as seen along the flow axis the ring has a major axis perpendicular to a minor axis, wherein a maximum dimension lies along the major axis and a minimum dimension lies along the minor axis (Figure A). 
Angell teaches the following regarding claim 19: a set of prosthetic annuloplasty rings configured to attach to and remodel a native valve annulus, each ring of the set of prosthetic annuloplasty rings comprising: an inner body (14) made of a material configured to remodel the mitral valve annulus (col. 3, lines 1-46), the inner body surrounded by an outer suture-permeable sheath (13) that permits the ring body to be attached to the native valve annulus (col. 3, lines 21-46), wherein the inner body includes a posterior section (back section) that together with an anterior section (front section) form a continuous periphery (Fig. 3) oriented about a flow axis (extending through the central portion of element 10), wherein the flow axis corresponding to the direction of blood flow through the native valve annulus (col. 1, lines 20-44), and wherein in a plan view as seen along the flow axis the ring has a major axis perpendicular to a minor axis, wherein a maximum dimension lies along the major axis 15and a minimum dimension lies along the minor axis (Figure A).

Claims 10-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carpentier et al. (US Pat. No. 4,055,861; hereinafter Carpentier) in view of Rhee.
Carpentier teaches the following regarding claim 10: a set of prosthetic annuloplasty rings configured to attach to and remodel a mitral valve annulus, each ring comprising: a generally oval shaped inner body (Fig. 1) including a posterior section (back section of Fig. 1) contiguous with an anterior section (front section of Fig. 1) together forming a continuous periphery oriented about a flow axis (extending through the central portion of Fig. 1) (col. 1, lines 20-44), wherein the flow axis defines an upward direction and a downward direction, the downward direction corresponding to the direction of blood flow through the mitral valve annulus from the left atrium to the left ventricle (col. 1, lines 20-44), and wherein in atrial plan view as seen along the flow axis the ring has a major axis perpendicular to a minor axis, wherein a maximum dimension lies along the major axis and a minimum dimension lies along the minor axis (Fig. 1; col. 2, lines 32-38). 
Regarding claims 10-14, Carpentier teaches the limitations of the claimed invention, as described above.  However, it does not recite a set of rings of increasing labeled ring sizes from a smallest labeled ring size to a largest labeled ring size, and wherein a ratio of the minimum dimension to the maximum dimension changes for at least some of the annuloplasty rings of increasing labeled ring sizes.  Rhee teaches that it is well known in the art that the size of a patient’s valve annulus is measured using a variety of sizers that each correspond to a matching annuloplasty ring size (col. 3, lines 43-60; col. 6, lines 62-col. 7, lines 20), in order to provide the surgeon with a variety of annuloplasty ring sizes that may be selected from to ensure that the ring will properly fit the patient to repair a defective valve of the heart.  The ratio of the dimensions of the rings changes between at least two pairs of rings of adjacent labeled ring sizes (col. 6, lines 62-col. 7, lines 20).  The labeled ring sizes include labeled ring sizes from 24 mm to 36 mm in 2 mm increments, and the ratio changes or increases between at least two pairs of rings of adjacent labeled ring sizes (col. 6, lines 62-col. 7, lines 20).  It would have been obvious to one having ordinary skill in the art to modify the invention of Carpentier, to provide multiple annuloplasty rings having a variety of sizes, as taught by Rhee, for the purpose of providing the surgeon with a variety of annuloplasty ring sizes in order to ensure that the ring will properly fit the patient to repair a defective valve of the heart.
In addition, the optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for one of ordinary skill to determine the optimal annuloplasty ring sizes needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the claimed annuloplasty ring sizes, would have been obvious at the time of applicant's invention in view of the teachings of Carpentier and Rhee. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426.
(2) Response to Argument
	The Applicant contends that Angell does not teach a “generally oval shaped inner body made of a material configured to remodel the mitral valve annulus.” The “inner body” of Angell is being interpreted as element 14 alone (please see Figs. 1-4 of Angell). Figure 3 of Angell shows that element 14 has a “generally oval” shape in its overall configuration. Element 14 is made of a flat Teflon polymer (polytetrafluoroethylene) fabric tape (col. 3, lines 1-12); and it is used to contract, and thus “remodel,” the orifice of the valve to its desired size (col. 3, lines 21-66).
The Applicant also argues that Angell does not recite the inner body including a posterior section contiguous with an anterior section, which together form a continuous periphery oriented about a flow axis. Figure 3 of Angell shows that after the ends of element 14 have been tied together, the device has a continuous periphery formed by a back/posterior section and a front/anterior section. This periphery is oriented about or surrounds a flow axis of the device, which is being interpreted as a vertical axis extending through the center of the ring of Angell. In view of these teachings of Angell, it is maintained that this reference reads on the claim limitations cited above.
Regarding the Carpentier reference, the Applicant states that they question whether an annular bundle of 2-8 turns of a cylindrical polymer bristle is adequate in terms of providing a remodeling capacity to the inner body of the annuloplasty ring. Carpentier states that its device is used to support and correct malformations of the heart valve (col. 1, lines 4-7; col. 2, lines 2-24), thus indicating that its device and the materials used to form it are configured to remodel the heart valve.
The Applicant further contends that none of the cited prior art references teach a set of rings where a ratio of the minimum dimension (along the minor axis of the annuloplasty ring) to the maximum dimension (along the major axis of the ring) changes for at least some of the annuloplasty rings of increasing labeled ring sizes within the set. The Applicant argues that the differently sized rings of the prior art will maintain the same ratio of the minimum and the maximum dimensions. The secondary reference, Rhee, teaches an annuloplasty method that uses a plurality of sizers to measure the valve annulus of a patient (col. 5, lines 40-67). The sizers have a maximum dimension (lmaj) measured along a major axis (Amaj) and a minimum dimension (lmin) measured along a minor axis (Amin) (please see Fig. 5 and col. 5, lines 21-67 of Rhee). Each of these sizers corresponds to the size of an annuloplasty ring (col. 6, lines 62-col. 7, lines 6). These sizers (and therefore the corresponding rings) have a maximum dimension to minimum dimension ratio range of about 3:2 to about 4:3 (Fig. 5; col. 5, lines 50-col. 6, lines 66; and col. 7, lines 1-20). Rhee also states that its sizers may be configured in accordance with other ratios of the minimum and the maximum dimensions, as would be needed for specific applications (col. 6, lines 35-49). Since Rhee teaches a range of ratios and alternate ratio values for its sizers, and each sizer corresponds to an annuloplasty ring, the rings of Rhee will have these changes in ratio values as well. It is maintained that one having ordinary skill in the art, at the time of the invention, would modify the sizes and dimensions of the rings of Angell and Carpentier, according to the teachings of Rhee, in order to provide a wider range of ring configurations and therefore, better ensure that the rings provided will properly fit a particular patient’s anatomy.
The Applicant’s remaining arguments are directed towards the Requirement for Restriction/Election filed on 11/4/2019, which does not fall under the purview of an appeal.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        
Conferees:

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774 

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773                                                                                                                                                                                                                                                                                                                                                                                                               
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.